
	
		I
		111th CONGRESS
		2d Session
		H. R. 6295
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Speier (for
			 herself, Ms. Lee of California,
			 Ms. Richardson,
			 Ms. Woolsey,
			 Ms. Eshoo,
			 Mr. Honda,
			 Mrs. Napolitano,
			 Ms. Matsui,
			 Mr. Schauer,
			 Ms. Zoe Lofgren of California,
			 Mr. Filner,
			 Mr. Stark,
			 Ms. Chu, Mr. Garamendi, Mr.
			 Farr, Mr. Tonko,
			 Mrs. Capps,
			 Ms. Slaughter, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 49, United States Code, to enhance
		  pipeline safety, to provide communities with access to improved information
		  concerning the equipment and operations of pipeline facilities, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Pipeline Safety and Community Empowerment Act of
			 2010.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to title 49, United States Code.
					Sec. 3. Notice to property owners and residents.
					Sec. 4. Facility operation information standards.
					Sec. 5. Required periodic inspection of pipelines by
				instrumented internal inspection devices.
					Sec. 6. Automatic or remote shut off valves.
					Sec. 7. Availability of industry standards and procedures
				adopted in regulations by reference.
					Sec. 8. Leak detection.
					Sec. 9. Considerations for identification of high consequence
				areas.
					Sec. 10. Public education programs.
				
			2.References to title
			 49, United States CodeExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 49, United States Code.
		3.Notice to
			 property owners and residentsSection 60102(c)(4) is amended by adding at
			 the end the following:
			
				(C)Notice to property owners and
				residents
					(i)In generalNot
				later than one year after the date of enactment of this subparagraph, the
				Secretary shall prescribe minimum standards to require the owner or operator of
				a pipeline facility to notify all owners and residents of property located
				within 2,000 feet of a transmission line of the facility of—
						(I)the proximity of the property to the
				transmission line; and
						(II)in the case of a transmission line
				located on private residential property, the specific location of the line on
				the property.
						(ii)Required
				informationThe notice under clause (i) shall include, at a
				minimum—
						(I)a method for electronic access to the
				information described in clause (i) through an Internet Web site and toll free
				telephone number;
						(II)information on how to obtain a map of
				the pipeline system through the National Pipeline Mapping System; and
						(III)such other information as the Secretary
				considers appropriate.
						(iii)DeadlinesThe
				notice under clause (i) shall be provided not later than 2 years after the date
				of enactment of this subparagraph and at least once every 3 years
				thereafter.
					.
		4.Facility
			 operation information standardsSection 60102(d) is amended by striking the
			 first sentence and inserting the following: Not later than one year
			 after the date of enactment of the Pipeline Safety and Community Empowerment
			 Act of 2010, the Secretary shall prescribe minimum standards under this section
			 requiring an operator of a pipeline facility subject to this chapter to
			 maintain information related to operating the facility as required by the
			 standards prescribed under this chapter and to provide that information,
			 including any updates and changes, to the Secretary, State regulatory
			 officials, State and local emergency responders, and such other entities as the
			 Secretary considers appropriate (except that in the case of a local emergency
			 responder the Secretary shall provide the information described in paragraphs
			 (1), (2), (5), and (6) only to the extent applicable to the local district).
			 The Secretary shall keep on file the information submitted to the Secretary
			 under the preceding sentence..
		5.Required periodic
			 inspection of pipelines by instrumented internal inspection
			 devicesSection 60102(f)(2) is
			 amended to read as follows:
			
				(2)Periodic
				inspections
					(A)In
				generalNot later than 270
				days after the date of enactment of the Pipeline Safety and Community
				Empowerment Act of 2010, the Secretary shall prescribe additional standards
				requiring the periodic inspection of each pipeline the operator of the pipeline
				identifies under section 60109.
					(B)Inspection with
				internal inspection device
						(i)In
				generalExcept as provided in clause (ii), the standards
				prescribed under subparagraph (A) shall require that an inspection be conducted
				at least once every 5 years with an instrumented internal inspection
				device.
						(ii)Exception for
				segments where devices cannot be usedIf a device described in
				clause (i) cannot be used in a segment of a pipeline, the standards prescribed
				in subparagraph (A) shall require use of an inspection method that the
				Secretary certifies to be at least as effective as using the device in—
							(I)detecting
				corrosion;
							(II)detecting pipe
				stress; and
							(III)otherwise
				providing for the safety of the pipeline.
							(C)Operation under
				high pressureThe Secretary shall prohibit a pipeline segment
				from operating under high pressure if the pipeline segment cannot be
				inspected—
						(i)with a device
				described in subparagraph (B)(i) in accordance with the standards prescribed
				pursuant to such subparagraph; or
						(ii)using an
				inspection method described in subparagraph (B)(ii) in accordance with the
				standards prescribed pursuant to such
				subparagraph.
						.
		6.Automatic or
			 remote shut off valvesSection
			 60102(j) is amended by adding at the end the following:
			
				(4)Automatic or remote shut off
				valves
					(A)Minimum standardsNot later than one year after the date of
				enactment of this paragraph, the Secretary shall prescribe minimum standards to
				require an owner or operator of a covered pipeline facility to install and use
				automatic or remote shut off valves to reduce risks in the event of a
				rupture.
					(B)Applicability of minimum
				standards
						(i)New facilitiesThe
				minimum standards shall apply to a covered pipeline facility that is newly
				constructed or entirely replaced after the date of issuance of the
				standards.
						(ii)Existing facilities
							(I)Facilities located near earthquake
				faultsThe minimum standards
				shall apply to a covered pipeline facility that exists as of the date of
				issuance of the standards and is located within 10 miles of a significant
				earthquake fault beginning on the earliest date that the Secretary determines
				is technically feasible and not later than 2 years after the date of issuance
				of the standards.
							(II)Other facilitiesThe
				minimum standards shall apply to a covered pipeline facility that exists as of
				the date of issuance of the standards (other than a facility described in
				subclause (I)) not later than 5 years after the date of issuance of the
				standards.
							(C)DefinitionsIn this paragraph, the following
				definitions apply:
						(i)Covered pipeline
				facilityThe term
				covered pipeline facility means a pipeline facility that is
				located in a Class 3 or 4 location, as described in section 192.5 of title 49,
				Code of Federal Regulations, as in effect on the date of enactment of the
				Pipeline Safety and Community Empowerment Act of 2010.
						(ii)Significant earthquake
				faultThe term significant earthquake fault means
				an earthquake fault for which there is a 1 in 10 chance or greater of a
				magnitude 6.7 or greater earthquake in the next 50 years, as determined by the
				Secretary based on information compiled by the United States Geological
				Survey.
						.
		7.Availability of
			 industry standards and procedures adopted in regulations by
			 referenceSection 60102 is
			 amended by adding at the end the following:
			
				(n)Availability of
				industry standards and procedures adopted in regulations by
				referenceThe Secretary shall
				ensure that industry standards and procedures adopted by reference as part of
				the Federal pipeline safety regulatory program under this chapter are easily
				available to the public free of charge. This subsection shall apply to
				regulations issued before, on, or after the date of enactment of this
				subsection.
				.
		8.Leak
			 detectionSection 60102 (as
			 amended by section 7 of this Act) is further amended by adding at the end the
			 following:
			
				(o)Leak
				detection
					(1)In
				generalAn owner or operator
				of a pipeline facility shall ensure that the facility is equipped with a leak
				detection system capable of promptly detecting a leak.
					(2)Performance
				standardsNot later than 18 months after the date of enactment of
				this subsection, the Secretary shall issue a final rule establishing
				performance standards for such leak detection systems. In establishing the
				performance standards, the Secretary shall consider, at a minimum,
				requiring—
						(A)hazardous liquid
				pipeline facilities to have the continuous capability to detect a daily
				discharge equal to not more than one percent of daily throughput;
						(B)natural gas
				transmission pipeline facilities to provide for flow verification through an
				accounting method such as volume balance and rate of pressure at least once
				every 24 hours;
						(C)in the case of a
				remote pipeline, increased aerial surveillance of the pipeline; and
						(D)owners and
				operators of pipeline facilities to meet other requirements as the Secretary
				determines necessary and practicable to enhance the ability of such owners and
				operators to promptly detect a
				leak.
						.
		9.Considerations
			 for identification of high consequence areasSection 60109 is amended by adding at the
			 end the following:
			
				(g)Considerations
				for identification of high consequence areasIn identifying high consequence areas under
				this section, the Secretary shall consider—
					(1)the seismicity of the area;
					(2)the age of the pipe; and
					(3)whether the pipe at issue can be inspected
				using the most modern instrumented internal inspection
				devices.
					.
		10.Public education
			 programsSection 60116 is
			 amended by adding at the end the following:
			
				(d)Approval
				process
					(1)In
				generalThe Secretary shall approve or disapprove a public
				education program submitted to the Secretary by the owner or operator of a
				pipeline facility under subsection (b).
					(2)Context of
				reviewThe Secretary may
				conduct the approval process under paragraph (1) as an element of the
				Secretary's inspection of an owner or operator.
					(3)Inadequate
				programsIf the Secretary
				determines that a public education program does not comply with the
				requirements of this section or regulations issued under this section or has
				not been adequately implemented, the Secretary may conduct proceedings under
				this chapter.
					(e)Effectiveness of
				public education programs
					(1)AssessmentThe
				Comptroller General shall conduct an assessment of the effectiveness of the
				public education programs carried out under this section.
					(2)Report to
				CongressNot later than one year after the date of enactment of
				this subsection, the Comptroller General shall submit to Congress a report on
				the results of the assessment.
					.
				
		
